Citation Nr: 0014724	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  96-18 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for multiple joint 
arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant







INTRODUCTION

The veteran served on active duty from March 8, 1947 to 
February 25,1950; June 13, 1950 to July 12, 1954; and from 
July 23, 1954 to May 12, 1959.

The current appeal arose from a January 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  The RO denied entitlement to 
service connection for arthritis and kidney stones.  

In July 1990 the veteran presented oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In October 1996 the RO granted entitlement to service 
connection for kidney stones and for a fracture of the left 
wrist, each with assignment of a noncompensable evaluation 
effective December 29, 1995, and affirmed the prior denial of 
entitlement to service connection for multiple joint 
arthritis.

In February 1999 the RO granted entitlement to an increased 
(compensable) evaluation of 10 percent for a fracture of the 
left wrist, effective December 29, 1995; and affirmed the 
noncompensable evaluation for kidney stones.

In January 1999 the RO affirmed the denial of entitlement to 
service connection for multiple joint arthritis.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

While an August 1997 statement from the local representative 
appears to suggest that a compensable evaluation for kidney 
stones was at issue, the later statement dated in December 
1999, and the May 2000 statement of the representative at the 
Board clarifies that the only issue for the current appellate 
review is as reported on the title page.

FINDING OF FACT

The claim of entitlement to service connection for multiple 
joint arthritis is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for multiple 
joint arthritis is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records contain no evidence or finding of 
multiple joint arthritis.

The veteran presented oral testimony before a Hearing Officer 
at the RO in July 1996, a transcript of which has been 
associated with the claims file.

A December 1997 VA orthopedic examination concluded in 
diagnoses of status post fracture of left navicula with 
decreased range of motion, and chronic pain syndrome due to 
fracture; patellofemoral joint syndrome, bilateral knees; and 
chronic synovitis, bilateral knees.

In a February 1998 addendum, the December 1997 VA examiner 
clarified that degenerative joint disease of the veteran's 
thumb was not related to his navicular fracture from 1951.  
The examiner noted that the navicular is in the hand, and the 
carpometacarpal joint is at the base of the thumb.  

The examiner further noted that the veteran has bilateral 
chondromalacia patella.  The x-ray showed no arthritis of the 
knee, nor was a diagnosis of arthritis made on the 
examination, so the veteran did not have arthritis.

Service connection has been granted for chondromalacia 
patella, bilateral, rated as 20 percent disabling; bronchial 
asthma, rated as 10 percent disabling; atrophy and 
pigmentation, retina, left, left wrist fracture, and history 
of kidney stones, all rated as noncompensable.

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).



The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 1999);  38 C.F.R. 
§§ 3.307, 3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).


This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for multiple 
joint arthritis must be denied as not well grounded.


The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

There is no evidence of record establishing that the veteran 
had in service or currently has multiple joint arthritis.  
There is no post service medical documentation of a diagnosis 
of multiple joint arthritis.  In fact, a VA examiner 
specifically clarified the record by pointing out that 
arthritis was not found on examination.  The VA examiner also 
discounted any relationship between a fracture of the 
navicula in service and the post service reported 
degenerative joint disease of the thumb.

Because the veteran has failed to establish proof of a 
current diagnosis or disability of multiple joint arthritis, 
the Board finds that his claim of entitlement to service 
connection for multiple joint arthritis must be denied as not 
well grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992) (holding that veteran was not entitled to service 
connection where there was a total lack of evidence of any 
hypertension existing since service).

The veteran's own opinions and statements will not suffice to 
well ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has multiple joint arthritis related to a disease or 
injury incurred during service, or whether he has a current 
medical diagnosis of multiple joint arthritis.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).
The Board finds that the veteran has not indicated the 
existence of any other evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a 
current diagnosis or disability of multiple joint arthritis.  
Consequently, the Board concludes that the veteran's claim of 
entitlement to service connection for multiple joint 
arthritis is not well grounded.  38 U.S.C.A. § 5107(a).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to service connection 
for multiple joint arthritis is not well grounded, the 
doctrine of reasonable doubt has no application to his claim.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for multiple joint 
arthritis, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

